ACCEPTED
                                                                          09-15-00049-CR - Jordan Campbell v. State of Texas
                                                                                                 FIRST COURT OF APPEALS
                                                                                                         HOUSTON, TEXAS
                                                                                                      3/25/2015 5:22:14 PM
                                                                                                       CHRISTOPHER PRINE
                                                                                                                      CLERK

                                      NO. 01-15-00049-CR

JORDAN CAMPBELL                                  §        IN THE COURT OF APPEALS
                                                                             FILED IN
                                                 §                    1st COURT OF APPEALS
VS.                                              §        FIRST JUDICIAL DISTRICT
                                                                          HOUSTON, TEXAS
                                                 §                    3/25/2015 5:22:14 PM
THE STATE OF TEXAS                               §           HOUSTON, CHRISTOPHER
                                                                       TEXAS          A. PRINE
                                                                              Clerk


                           MOTION FOR EXTENSION OF TIME

       COMES NOW Appellant, by and through his attorney of record, David W. Barlow, and in

accordance with Rule 10.5(b) of the Texas Rules of Appellate Procedure, hereby requests an

extension of time in which to file the Appellant’s brief and would respectfully show:



       1.      Name of Trial Court:           Criminal District Court

       2.      Trial Court Style:             No. 12-15267, State v. Jordan Campbell

       3.      Offense:                       Burglary of a Building

       4.      Punishment assessed:           2 years State Jail

       5.      Present Filing Deadline:       March 26, 2015

       6.      Length of Extension Requested:         30 days

       7.      Number of Previous Extensions:         None

       8.      Good Cause for this Extension is as follows: Counsel previously filed a Designation
               of Record with the Jefferson County District Clerk designating the items to be
               included on the Clerk’s Record on appeal. The clerk has not included two amended
               motions to revoke probation filed in this case with the District Clerk, upon which the
               trial court conducted hearings. Counsel has sent a letter to the District Clerk
               requesting that a supplemental Clerk’s Record be prepared to include the missing
               motions and be filed with this Honorable Court. The letter is attached hereto.
       WHEREFORE, PREMISES CONSIDERED, Appellant respectfully prays for the requested

extension.



                                                      Respectfully submitted,

                                                       /s/ David W. Barlow
                                                      DAVID W. BARLOW
                                                      ATTORNEY FOR APPELLANT
                                                      Edison Plaza
                                                      350 Pine Street, Suite 315
                                                      Beaumont, Texas 77701
                                                      Telephone: (409) 838-2168
                                                      Facsimile: (409) 838-3145
                                                      david.barlow@davidwbarlow.com
                                                      Texas Bar No. 00793305


                                 CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing motion was served upon the

Office of the Criminal District Attorney, Jefferson County Courthouse, by electronic service this 25th

day of March, 2015.

                                                      /s/ David W. Barlow
                                                      DAVID W. BARLOW